Pannell, Judge.
A judgment overruling a general demurrer to a motion to allow a default opened and defensive pleadings filed is not final, neither is an order opening a default, nor would it have been final if it had been rendered as claimed by appellant, and the appeal in the present case from such a judgment, being premature, must, on motion, be dismissed. Nye v. Murcel Mfg. Co., 116 Ga. App. 44 (156 SE2d 383). The case of Snow v. Conley, 113 Ga. App. 486 (148 SE2d 484), in which an appeal in such a case was considered by this court, and reversed, is but a physical precedent and must yield to the above express ruling, and the requirements of the statute governing appeals. Sec. 1 of the Appellate Practice Act (Ga. L. 1965, p. 18; Code Ann. § 6-701).

Appeal dismissed.


Jordan, P. J., and Deen, J., concur.